Citation Nr: 0722825	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-01 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 30 percent 
prior to March 5, 2004, and in excess of 50 percent 
thereafter, for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to September 
1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which awarded service connection 
for PTSD with a 30 percent evaluation effective July 2003.

Although the veteran is in receipt of a 100 percent 
evaluation for prostate cancer effective in August 2006, the 
evidence raises the issue of entitlement to a total 
disability rating based on unemployability prior to that 
time.  As the record does not reveal such issue has been 
adjudicated or prepared for appellate review, it is REFERRED 
to the RO for necessary action.


FINDINGS OF FACT

1.  From the award of service connection, the veteran's PTSD 
has been productive of flattened or restricted affect; slow 
speech; panic attacks approximately twice per month; mild 
impairment in short-term memory; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective social relationships.

2.  From April 26, 2005, the veteran's PTSD has been 
manifested by symptoms consistent with occupational and 
social impairment with deficiencies in most areas.  


CONCLUSION OF LAW

1.  The criteria for an initial 50 percent rating for PTSD, 
but no higher, have been met since July 31, 2003.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for a 70 percent rating for PTSD, but no 
higher, have been met since April 26, 2005.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in an October 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim, including the need for 
evidence of a current disability, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence that pertained to the claim.  Letters advising the 
veteran of the evidence needed to establish a disability 
rating and effective date were issued in July 2006 and 
February 2007.  Thereafter, the veteran submitted additional 
medical evidence and RO consideration of that evidence was 
subsequently waived.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private and 
VA treatment records, Social Security Administration (SSA) 
records, and VA examination reports.  

The Board notes the argument that the June 2006 examination 
was inadequate because the examiner did not have the 
veteran's claims file.  However, the Board finds such is not 
prejudicial in this case.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  In this regard, the examiner reviewed the 
veteran's medical history, took the veteran's current 
complaints, and performed a mental status examination.  
Moreover, the question presented in this case is the level of 
the veteran's disability, not the etiology of the disorder.  
Review of the claims file would not change the objective 
findings provided on the examination, which are the basis for 
the evaluation of the disability.  Thus, the examination 
contains sufficient information to favorably decide the case 
at hand, and remand is not required.  See 38 C.F.R. § 4.6.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process, including the submission of current treatment 
reports.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case, especially given the 
favorable determination below.  See Pelegrini, supra; Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Any error in the sequence 
of events or content of the notice is not shown to have 
affected the essential fairness of the adjudication or to 
cause injury to the claimant.  See Sanders, supra.  Thus, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, supra; Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).
 
Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; 
service medical records; VA treatment records; reports of VA 
examination; SSA records; and private medical records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran is appealing the original assignment of a 30 
percent evaluation following the award of service connection 
for PTSD effective July 2003.  In a July 2005 rating 
decision, the RO awarded a 50 percent rating effective March 
2004.  The veteran has not withdrawn his increased rating 
claim and as such, it remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (noting that, in a claim for an 
increased disability rating, the claimaint will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded). 

The veteran contends that his service-connected PTSD warrants 
a higher initial rating due to difficulty establishing and 
maintaining social relationships, impairment of memory, and 
disturbances of motivation and mood. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

The veteran's PTSD has been rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, as 30 percent disabling prior to March 
2004 and 50 percent thereafter.  A 30 percent disability 
evaluation is assigned where the evidence shows occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  
38 C.F.R. § 4.130

A 50 percent disability evaluation is assigned for mental 
disorders where the evidence shows occupational and social 
impairment due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration, the Board finds that the 
veteran's PTSD more closely approximates the criteria for an 
initial 50 percent rating and no higher prior to March 5, 
2004.  In this regard, VA outpatient treatment records dated 
in 2003 show the veteran did seek treatment for symptoms to 
include depression and anger.  As early as September 2003, he 
complained of depression and anxiety.  The veteran had his 
first psychiatric treatment in October 2003.  At that time, 
psychomotor retardation was present and the veteran's affect 
was restricted.  Insight and judgment was limited by feelings 
of helplessness and pessimism.  The veteran had an occasional 
death wish, but there was no evidence of paranoia, delusions, 
suicidal ideation, or homicidal ideation.  He reported 
fantasies of aggression towards his landlord, though he had 
no intent to harm him.  

While there is little documentary evidence pertaining to the 
veteran's PTSD prior to 2004, under the "benefit-of-the-
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
veteran shall prevail upon the issue.  Ashley v. Brown, 6 
Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. 
App. 204, 206-207 (1994).  As will be delineated below, the 
veteran presented with similar complaints attributable to his 
PTSD from 2003 to the March 2004 VA examination.  

Upon VA examination in March 2004, the veteran presented with 
complaints of intrusive thoughts of Vietnam, survivor guilt, 
depression, irritability, and insomnia.  He further indicated 
that he had feelings of helplessness and hopelessness.  He 
complained of hyperstartle response, social isolation, and 
lack of interest in activities.  He denied suicidal or 
homicidal ideation, though he had a passive death wish.  He 
denied auditory or visual hallucinations, as well as paranoia 
or delusional thinking. 

Mental status examination shows the veteran was neat and 
dressed appropriately.  Hygiene was fair.  Speech was normal.  
Eye contact was fair.  His affect was congruent to his mood.  
Thought process was goal-directed and coherent.  He was 
oriented times three.  Remote memory for events, dates, and 
names was patchy for Vietnam.  Judgment was limited by 
helpless and hopeless feelings.  Insight was partial.  He was 
assigned a Global Assessment of Functioning Scale Score (GAF) 
of 55, which according to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV), is indicative of moderate 
symptoms.

VA outpatient treatment records dated between 2004 and April 
2005 reveal the veteran continued to seek treatment both 
individually and in group therapy. 

In April 2004 and September 2004, the veteran was again 
assigned a GAF of 55 indicative of moderate symptoms.  He had 
the capacity to make good decisions, was capable of 
understanding problems, and was motivated for treatment.  
There was no further death wish.  The provider noted in April 
2004 that PTSD was no longer masked by major depression as 
that had resolved.  A GAF score of 55 was provided.

In November 2004, the veteran's speech was spontaneous and 
goal directed.  Thoughts were coherent and organized.  In 
January 2005 his thoughts were coherent and organized and 
speech slow but goal directed.  His concentration was good, 
and he denied active suicidal or homicidal ideation.

Upon review of the evidence dating prior to April 2005, the 
Board finds that while his symptomatology does support a 50 
percent evaluation, it does not more nearly approximate the 
criteria for a 70 percent evaluation.  During this time, his 
GAF scores were 55, indicating moderate symptoms.  His 
concentration was good, speech was spontaneous, and there was 
no thought disorder.  Although he reported a passive death 
with, no active suicidal or homicidal ideation was present.  
Simply put, the objective findings on examination and in 
treatment records do not support an evaluation in excess of 
50 percent prior to April 26, 2005.

Following review of the evidence dating in April 2005 and 
after, the Board finds that preponderance of the evidence 
reveals symptoms which more nearly approximate a 70 percent 
evaluation.  

An April 26, 2005 outpatient note revealed that the veteran's 
thoughts were distracted, his speech was slow, sparse and 
monotone.  He reported irritability, very low stress 
tolerance, social avoidance, and blowing up at his wife or 
daughter for no reason.  His mood was predominately depressed 
and his affect was flat.  His concentration was poor and 
distractible.  He did note suicidal ideation from time to 
time, but was not endorsing active ideation at that time.  

In October 2005, the veteran did endorse some panic attacks.  
His speech was slow, monotone and somewhat vague in content.  
The examiner indicated that he needed to clarify a number of 
questions until he understood the veteran's content.  His 
concentration was considered very poor.  It was noted that 
aside from his group therapy, he avoids people and is 
isolative.  He also reported that he is unable to communicate 
effectively with his wife and family resulting in a great 
deal of detachment and estrangement with the people in his 
own home.  The examiner provided a GAF of 45 to 50, 
indicative of serious symptoms, and noted the veteran had 
severe problems in occupational and social functioning.  

Upon VA examination in June 2006, the veteran complained of 
depression, social isolation, lack of interest in activities, 
survivor guilt, intrusive thoughts, hyperstartle response, 
and insomnia.  There was moderate psychomotor retardation and 
speech was slow and impoverished.  Affect was constricted.  
The veteran was oriented times three.  He denied delusions.  
The veteran understood the outcome of his behavior and 
understood that he had a problem.  There was no evidence of 
hallucinations.  Panic attacks were said to occur only about 
twice a month.  The veteran denied suicidal and homicidal 
ideation.  Impulse control was good.  There were no episodes 
of violence.  Remote memory was normal.  Recent and immediate 
memory were only mildly impaired.  The veteran was assigned a 
GAF of 50, which was indicative of serious symptoms.

An April 2007 outpatient note indicates complaints of 
irritability, poor concentration such that he is unable to 
complete projects around the home, high levels of anxiety 
when around people, severe social anxiety, being unable to 
communicate effectively with wife, and passive suicidal 
thoughts at times.  The objective findings, GAF score, and 
opinion were identical to those from the October 17, 2005 
treatment entry.

The Board finds that beginning with the April 26, 2005 
outpatient report, the veteran's symptoms more nearly 
approximate the criteria for a 70 percent evaluation.  
38 C.F.R. § 4.7.  In this regard, the veteran has very poor 
concentration, is easily distractible, has a very low 
tolerance for stress, and the examiner needed ask questions 
to clarify the veteran's speech content.  Moreover, the 
examiners found the veteran's disability results in severe 
social and occupational functioning.

While a 70 percent evaluation is warranted, the evidence does 
not establish symptomatology sufficient to warrant the 
assignment of a 100 percent evaluation.  In this regard, the 
veteran's thought processes have been logical and goal 
directed, active suicidal ideation has not been shown, he has 
denied homicidal ideation, there has been no impairment of 
hygiene, he has been oriented, and his memory loss is 
considered only mildly impaired.  Although the treatment 
provider and VA examiner since October 2005 have indicated 
the veteran is unemployable, the veteran has been medically 
retired since June 2003 for open heart surgery, and the 
objective symptomatology, including the GAF scores assigned, 
simply do not correspond with the criteria for a 100 percent 
evaluation.  


ORDER

Entitlement to an initial 50 percent rating for PTSD, 
effective July 31, 2003, is granted, subject to the 
controlling regulations governing monetary awards.

Entitlement to a 70 percent rating for PTSD, effective April 
26, 2005, is granted, subject to the controlling regulations 
governing monetary awards.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


